Citation Nr: 0726431	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  06-20 559	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.



WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1978 to January 1979 and from March 1989 to July 1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The 
jurisdiction of the claims folders was later transferred to 
the RO in Togus, Maine.

In January 2007, the veteran and his wife testified during a 
hearing before the undersigned using video-conferencing 
technology.  At the hearing, the veteran represented himself.  
He submitted additional evidence, including medical treatise 
information.  This additional evidence was not reviewed or 
considered by the Agency of Original Jurisdiction (AOJ)/RO 
prior to issuing its most recent September 2006 supplemental 
statement of the case (SSOC).  The Board finds, however, that 
this evidence is either duplicative or largely cumulative of 
the testimony and medical treatise information that was 
previously provided and, therefore, not pertinent in deciding 
this claim.  Thus, the Board does not have remand it to the 
AOJ/RO for initial consideration.  See 38 C.F.R. § 20.1304(c) 
(2006).  

The Board notes that the veteran, in an October 2006 
substantive appeal (VA Form 9) and in a January 2007 letter, 
argued that clear and unmistakable error (CUE) was made in 
the September 2006 SSOC that denied his claim for service 
connection.  He argued that CUE was committed in that all the 
arguments and assertions made by the April and September 2006 
VA examiners were false.  CUE is a very specific and rare 
kind of error; it is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  An argument of CUE is made to revise a prior 
determination of the RO that has become final and binding on 
a veteran.  38 C.F.R. § 3.105(a) (2006).  In this case, the 
RO's December 2005 rating decision and September 2006 SSOC 
have not become final and binding on the veteran and 
therefore CUE does not have to be demonstrated in order to 
for the Board to reach a different conclusion, as detailed 
below.  If the veteran wishes to raise a claim of CUE with 
the December 2005 rating decision that denied his claim for 
service connection for obstructive sleep apnea, he should 
contact the RO in writing and specifically set forth that 
claim.


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that the veteran has sleep 
apnea related to his periods of active military service.


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred or aggravated by 
active military service. 
38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 2002 & 
Supp. 2006); 
38 C.F.R. §§ 3.7, 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002). Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. § 
7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim.  In a March 2006 letter, the RO provided 
the veteran with notice consistent with the Court's holding 
in Dingess.  Further, in the instant case, as the veteran's 
service connection claim is being denied, no disability 
rating or effective date will be assigned and, as set forth 
below, there can be no possibility of prejudice to the 
veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claim.

In August 2005, prior to the December 2005 rating decision, 
the RO provided the appellant with correspondence outlining 
the duty-to-assist requirements of the VCAA.  The Board 
concludes that the notification received by the appellant 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by 
the notice and assistance provided by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).  Likewise, it appears that all 
obtainable evidence identified by the appellant relative to 
his claims has been obtained and associated with the claims 
file, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.

The RO obtained the veteran's service medical records (SMRs) 
and his VA treatment records.  The RO also obtained a medical 
opinion from a VA examiner in April 2006.  Moreover, at the 
veteran's request, in September 2006, the RO obtained a 
second medical opinion from the VA physician who diagnosed 
the veteran with sleep apnea.  Further the veteran submitted 
medical treatise evidence on sleep disorders.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II. Factual Background

The veteran's SMRs indicate that he began complaining of 
dizziness, headaches, chest pain and tightness, shortness of 
breath, and loss of consciousness in 1989 and 1990.  He was 
diagnosed with cardiac arrhythmias and a first degree 
atrioventricular (AV) heart block. 

A January 1990 Physical Profile was issued in part for the 
veteran's somatization.

In September 1990, the veteran was briefly hospitalized for 
complaints of dizziness and nausea that were not attributed 
to any diagnosed disorder. 

A November 1990 Report of Medical History completed by the 
veteran indicates that he reported having frequent trouble 
sleeping.  

A December 1990 private medical record reflects the veteran's 
complaints of dizziness and lightheadedness.

A May 1991 Report of the Medical Board describes the 
veteran's syncope episodes.  It was noted that the last 
episode was three weeks earlier at which time he was at home 
and he "felt like he was out of body."  According to his 
wife, he did not respond to verbal stimuli until shaken by 
his shoulders and then recovered spontaneously.  It was noted 
that the etiology for his chest pain was unknown and that 
there appeared to be no specific reason for these "spells" 
and the etiology was unresolved.  A diagnosis of AV heart 
block, however, was noted.

Post service, a September 1991 VA examination report is not 
referable to a sleep disorder or sleep apnea.

In a January 1992 rating decision, the RO granted service 
connection for cardiac arrhythmias with first degree AV 
block.

During a June 1992 personal hearing at the RO hearing, the 
veteran and his wife provided testimony concerning his 
service-connected heart and epigastric conditions.  The 
veteran testified that as a result of his heart condition, he 
experienced weakness, chest pain, shortness of breath, and 
lightheadedness (Hr'g. Tr., pg.4).  He said he had occasions 
where he passed out on exertion and where he felt like his 
body just gave out on him (pg. 5).  The veteran's wife said 
she had witnessed instances where the veteran blacked out or 
almost blacked out (pg. 11).  She said that he would be 
watching television and would just stop breathing and she 
would have to shake him to get him to start breathing again 
(pgs. 11-12).  With regard to his epigastric condition, the 
veteran said that while sleeping he would sometimes choke on 
acid in the back of his throat and wake up (pg. 12).  He said 
that when he slept on his back, he would stop breathing more 
frequently.  His wife also talked about an incident during 
service when she found the veteran in the bathtub not moving 
or breathing (pg. 13).  

In September 1993, the veteran was hospitalized by VA for an 
epididymectomy.  No sleep disturbances were noted.  

The report of a June 1996 VA cardiology examination is also 
unremarkable for any sleep disturbances.  

A May 2000 VA treatment record notes that the veteran 
complained of tiredness during the day.  His wife stated that 
he snored and had periods of apnea.  In January 2001, he was 
referred to a pulmonologist and Chief of the Respiratory 
section of the VA medical center (VAMC) in Togus, Maine, who 
reported that the veteran's wife noticed this problem since 
1991, but that it recently worsened.  

The results of a June 2001 VA sleep study revealed a 
diagnosis of obstructive sleep apnea.  The veteran was 
instructed to use a continuous positive airway pressure 
(CPAP) machine.  

In April 2006, the veteran's claim was referred to a VA 
examiner for an opinion as to whether the veteran's sleep 
apnea was incurred during his military service.  The VA 
examiner opined, based on a thorough review of the claims 
folders, that there was no evidence of sleep apnea while in 
service or within one year of separation from service.  She 
said that the veteran's symptoms of his service-connected 
first degree heart block were in no way related to sleep 
apnea.  Furthermore, the examiner stated that the veteran's 
wife's reports of him snoring during service were not medical 
documentation of sleep apnea.

As noted above, in September 2006, the claim was referred to 
VAMC Chief of the Respiratory section for a second opinion.  
This medical specialist reviewed all the veteran's medical 
records and definitively concluded that there was no 
compelling documentation that the veteran had sleep apnea 
during his military service or within one year of discharge.  
Furthermore, he opined that it was not at least as likely as 
not that the veteran's sleep apnea was related to his 
military service.  The doctor addressed several of the 
veteran's arguments, noting that the November 1990 Report of 
Medical History, indicating that the veteran had frequent 
trouble sleeping, was non-specific and did not give any 
indication of sleep apnea.  Furthermore, the doctor noted 
that the May 1991 Report of the Medical Board did not 
indicate any sleep problem or sleep apnea, nor did any of the 
records from the private hospital where the veteran was given 
a detailed cardiac evaluation.  The VAMC medical specialist 
disagreed with the veteran's contention that sleep apnea was 
not generally recognized in 1990, noting that one of the 
veteran's sources of information was copyrighted in 1989.  
Finally, the VA pulmonologist stated that there were no 
complaints of daytime sleepiness, which is the hallmark of 
sleep apnea, and that any observations made by the veteran's 
wife during that time period only led to unsubstantiated 
speculation.  

During his January 2007 Board hearing, the veteran testified 
that sleep apnea was first witnessed by his wife in April or 
May 1991 (see Hr'g. Tr., pg. 7).  This episode was described 
in the May 1991 Report of the Medical Board as a situation 
where the veteran "felt out of body" and did not respond to 
verbal stimuli.  A year later, at a June 1992 hearing, his 
wife explained that she found the veteran in the bathtub not 
breathing (see Hr'g. Tr., pg. 13).  She said he had frequent 
episodes where he blacked out and stopped breathing.  At that 
time the veteran and his wife associated these symptoms with 
his cardiac and epigastric problems.  

III.	Legal Analysis

Upon review of the probative and objective medical evidence 
of record, and for the reasons set forth below, the Board 
that the preponderance of the evidence is against the 
veteran's claim for service connection for obstructive sleep 
apnea.  

Service connection may be granted for disability resulting 
from disease or injury that was incurred in, or aggravated 
by, active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for a disease first diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran has contended that service connection should be 
granted for sleep apnea.  Although the evidence shows that 
the veteran currently has obstructive sleep apnea, no 
competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that a sleep 
disorder or problem was not noted on separation from service 
and the first post service evidence of record of sleep apnea 
is from 2001, more than 10 years after the veteran's 
separation from service.  In fact, in April and September 
2006, two VA physicians concluded that the veteran's sleep 
apnea was not related to service.  

Moreover, the September 2006 VA examiner who reviewed the 
veteran's medical records was also the veteran's 
pulmonologist and definitively concluded that there was no 
compelling documentation that the veteran had sleep apnea 
during military service.  That VA medical specialist also 
said that any observations made by the veteran's wife during 
1989 and 1990 only led to unsubstantiated speculation.  
However, service connection may not be predicated on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102 
(2006); see Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an 
examining physician's opinion to the effect that he cannot 
give a "yes" or "no" answer to the question of whether there 
is a causal relationship between one disorder and another is 
"non-evidence"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative).  In short, no 
medical opinion or other medical evidence relating the 
veteran's sleep apnea to service or any incident of service 
has been presented.

The veteran vigorously contends that he had the signs and 
symptoms of sleep apnea during service, but the condition 
went undiagnosed.  His medical history is complicated by the 
fact that he was having episodes of syncope, chest pain, 
dizziness, and shortness of breath.  The Medical Board that 
recommended he be discharged for medical reasons indicated 
that these symptoms were of unknown etiology, while the 
private hospital records seemed to relate these symptoms to a 
diagnosis of AV heart block.  The veteran argues that he was 
also experiencing symptoms associated with sleep apnea, but 
these symptoms went unaddressed and were lumped in with his 
cardiac symptoms.  

The veteran and his wife are competent to provide testimony 
to establish the presence of observable symptomatology.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent 
to testify to pain and visible flatness of his feet); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay 
person may provide eyewitness account of medical symptoms).  
The Board finds their statements concerning the veteran's 
snoring and episodes where he stopped breathing both 
competent and credible.  

The Board acknowledges that the record reflects that the 
appellant has indicated that he was a medic during his 
military service and apparently has some emergency medical 
training, although his primary occupation is in the 
transportation industry driving oil trucks (see Hr'g. Tr., 
pg. 22 (January 2007)).  However, there is no evidence that 
he has the specialized medical expertise needed to render a 
professional opinion as to the etiology of the disability 
that is the subject of this appeal.  See Black v. Brown, 10 
Vet. App. 279, 284 (1997); cf. Goss v. Brown, 9 Vet. App. 
109, 113 (1996).  This is especially true where, as here, the 
claims file contains records of medical doctors who treated 
the veteran and reviewed his medical records, and made no 
connection between the diagnosed obstructive sleep apnea and 
the veteran's active military service.

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. at 495.  Thus, 
while the veteran is competent to report symptoms, he does 
not have medical expertise. Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  Id.; 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  

Here, the only objective and competent medical evidence of 
record concerning a relationship between the veteran's sleep 
apnea and his military service are the opinions of the April 
and September 2006 VA examiners.  However, these opinions do 
not support a claim for service connection.  Although it is 
noted that the veteran vehemently disagrees with these 
opinions, he has not provided any competent medical evidence 
to the contrary.  

While the veteran has submitted medical treatise evidence in 
support of his arguments, this evidence merely provides 
generic statements concerning the signs, symptoms and causes 
of sleep apnea.  The medical treatise evidence does not 
provide a causal link between the veteran's sleep apnea and 
his military service.  The Board finds that these documents 
lack probative weight because they do not specifically 
address this veteran, to include his medical history 
documented in the claims file.  In a long line of cases, the 
Court has consistently held that medical treatise evidence 
that is generic and inconclusive as to the specific facts in 
a case was insufficient to establish causal link.  See, e.g., 
Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 
Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); and Beausoleil v. Brown, 8 Vet. App. 459 (1996).  
Furthermore, the April and September 2006 VA examiners both 
explained that the veteran's sleep apnea did not orginate 
during military service.  Therefore, the Board finds that the 
evidence submitted by the veteran is not probative of the 
medical nexus question.

Furthermore, it is worth noting that, although the veteran 
recently questioned expertise of the VAMC Chief of the 
Respiratory section in formulating an opinion, it was the 
veteran who requested the second opinion from this doctor.  
In addition, this is the VA medical specialist who initially 
diagnosed the veteran with sleep apnea in 2001 and has 
expertise in this area as the VAMC Chief of the Respiratory 
section.  For these reasons, his opinion is especially 
probative.  

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 
8 Vet. App. 546, 553 (1996).

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
obstructive sleep apnea must be denied.


ORDER

Service connection for obstructive sleep apnea is denied.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


